DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 11/23/20 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-9, 11, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (UC 2020/0277432).
Regarding claim 1, Park teaches a battery module comprising:
a plurality of secondary battery cells, or housed battery cells (20) (Figure 7, [0004], [0124]);
a housing member, or module case (10), accommodating the batteries therein (Figure 7); and
an insulating member, or resin member (30), disposed on an inner surface of the housing member, which prevents electrical current flow to the housing member by being electrically insulating ([0073]), and having a heat transfer function to discharge heat of the secondary battery cells ([0095]), and formed to have a predetermined thickness ([0106]).

With regard to claim 6, Park teaches that the insulating member includes the resin layer (30) and further include an insulating member (40), wherein the insulating layer may be an acrylic resin, olefin resin, or epoxy resin (Figure 8, [0114]).
As for claim 7, Park teaches that the insulating member includes a resin layer (30) and insulating layer (40), wherein the resin layer may be made of a polyol and the insulating layer may be an acrylic resin, olefin resin, or epoxy resin (Figure 8, [0021], [0114]).
Regarding claim 8, Park teaches that the resin layer (30) has a withstand voltage performance, or dielectric breakdown voltage, of, for example, 50 kV/mm or less, while the insulating layer (70) has a breakdown voltage of, for example 100 kV/mm or less ([0073], [0114]).

As for claim 9, Park teaches that the insulating member includes:
a bottom insulating portion, or portion disposed in contact with the bottom portion of the case as seen in Figure 8, is in contact with a cooling plate, specifically the thermally conductive case, which may be in further contact with a cooling medium ([0083], [0085], [0107]);
and a sidewall insulating portion formed on a sidewall member of the housing member provided at an edge of the bottom member (Figure 8).

Regarding claims 11 and 12, it is seen in Figure 7 that the sidewall insulating portion is formed to have a greater thickness than the bottom insulating portion due to the shape of the cells (20). With further regard to claim 11, since the withstand voltage performance, or dielectric breakdown voltage, is a function of thickness, the sidewall portion necessarily has a higher withstand voltage performance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claims 1 and 9 above, and further in view of Kurosu et al. (US 2016/0211494).
The teachings of Park as discussed above are incorporated herein.
Regarding claim 2, Park teaches that the withstand voltage performance, or dielectric breakdown voltage, of the insulating member, or resin layer (30), is not particularly limited and may be adjusted ([0073]).
Kurosu teaches that the dielectric breakdown voltage of an insulating member (36) is set to surely prevent dielectric breakdown when the applied voltage of the assembly battery is assembled in series, and is based on the voltage of the assembled battery ([0025]-[0026]). Kurosu further teaches that this is desirable to ensure that no dielectric breakdown occurs ([0028]-[0029]).
The examiner finds that it would have been obvious to the skilled artisan at the time of the invention to determine the optimum or workable amount of dielectric breakdown voltage of the insulating member based on the voltage of the cells in the module and that the claimed withstand voltage performance would have been obvious. MPEP 2144.05 II

With regard to claims 3 and 10, Park teaches that the thermal conductivity of the insulating member, or resin layer (30), is not particularly limited and may be adjusted ([0095]).
By similar reasoning as applied to claim 2 in view of Kurosu, the thermal conductivity requirements of the insulation member of Park would be dependent on the highest amount of heat that the batteries in the module could emit. 
The examiner finds that it would have been obvious to the skilled artisan at the time of the invention to determine the optimum or workable thermal conductivity of the insulating member based on the cells in the module and that the claimed thermal conductivity would have been obvious. MPEP 2144.05 II
The examiner notes that Park does not teach that the thermal conductivity of the insulating member is anisotropic, and that the skilled artisan will recognize that the thermal conductivity is therefore isotropic.

Further regarding claim 10, and by similar reasoning as applied to claim 2 in view of Kurosu, the thermal conductivity requirements of the insulation member of Park would be dependent on the highest amount of heat that the batteries in the module could emit and on the places where the batteries would likely emit the heat. 
The examiner finds that it would have been obvious to the skilled artisan at the time of the invention to determine the optimum or workable thermal conductivity of the insulating member in different areas of the module based on the cells in the module and that the claimed thermal conductivity relationship would have been obvious. MPEP 2144.05 II


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Park.
The teachings of Park as discussed above are incorporated herein.
With regard to claims 4 and 5, Park teaches that the insulating member, or resin member (30), may be 100µm to 5mm ([0112]).
The examiner takes note of the fact that the prior art range overlaps the claimed range of 70µm to 150µm. Absent any additional or more specific information in the prior art, a prima facie case of obviousness exists. MPEP 2144.05

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729